PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/617,448
Filing Date: 26 Nov 2019
Appellant(s): Evonik Canada Inc.



__________________
Linda S. Li, Reg. No. 68,057
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(i) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chuter et al. (US Patent No. 5,720,776), hereinafter Chuter, in view of Santerre (US Patent No. 6,127,507).
Regarding claims 1 and 3, Chuter discloses a vascular graft (1), illustrated in Figure 1, comprising a tubular body having an inner surface and a long axis, wherein the tubular body has a first end and a second end adapted for an attachment to an artery/vein (2), illustrated in Figure 15 (Column 11, Lines 23-24 & Column 14, Lines 34-35); but does not teach the inner surface comprising an oligofluorinated additive admixed with a base polymer comprising polyethylene terephthalate and/or polyurethane.
	However, Santerre teaches an admixture comprising an oligofluorinated additive with a base polymer, wherein the base polymer comprises polyethylene terephthalate or polyurethane, wherein the admixture acts as a surface modifier, and can be used to form a surface covering, for a whole or part of, an article/medical device (Column 1, Lines 12-17; Column 3, Lines 18-26, 45-46; Column 4, Lines 6-8, 15, 19-25 & Column 7, Lines 17-18); the admixture provides improved surface properties, such as improved stability and resistance to enzyme degradation (Abstract, Last 3 Lines; Column 3, Lines 18-21 & Column 30, Lines 1-7).
	In view of the teachings of Santerre, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the vascular graft of Chuter, to include a surface covering (around a whole or part of/the inner surface) of an admixture comprising an oligofluorinated additive with a base polymer of polyethylene terephthalate or polyurethane; in order to provide the graft with improved surface properties, such as improved stability and resistance to enzyme degradation, as taught by Santerre.
Regarding claim 4, Chuter in view of Santerre disclose the vascular graft of claim 3, wherein Santerre further teaches the polyurethane is selected from polycarbonate urethanes, polyurethane with a poly(dimethylsiloxane) soft segment, segmented polyurethanes, and polyetherurethanes (Santerre: Column 4, Lines 16-17; Column 5, Lines 61-62 & Column 6, Line 32).
Regarding claim 5, Chuter in view of Santerre disclose the vascular graft of claim 1, wherein Santerre further teaches the admixture comprises from 0.05% (w/w) to 15% (w/w) of the oligofluorinated additive (Santerre: Column 4, Lines 31-32 & Column 9, Lines 50-51).
Regarding claims 6 and 7, Chuter in view of Santerre disclose the vascular graft of claim 1, wherein Santerre further teaches the oligofluorinated additive is of the structure of formula III or IV, and of compound 11 (Santerre: Column 8, Lines 51-53; Column 9, Lines 6-8; Column 12, Lines 41-57; Column 13, Lines 4-33, 45-50 & Column 21, Lines 8-13).
Regarding claim 8, Chuter in view of Santerre disclose the vascular graft of claim 1, wherein Santerre further teaches the vascular graft exhibits reduced thrombogenicity as compared to a vascular graft without the oligofluorinated additive, i.e. one comprising polyethylene (Santerre: Column 30, Lines 41-43 & Table 20).
Regarding claim 9, Chuter in view of Santerre disclose the vascular graft of claim 1, wherein Chuter further teaches the first end and the second end adapted for an attachment to an artery/vein comprise anchoring barbs (10), illustrated in Figures 2, 6 and 15 (Chuter: Column 11, Lines 53-56 & Column 12, Lines 36-48).

(ii) Response to Argument

	Appellant argues the rejection of independent claims 1 and 3 as being unpatentable over the prior art of Chuter in view of Santerre stating that “none of the prior art, alone or in combination with general knowledge in the art cannot account for all the limitations of Claim 1”; and further goes on to state that neither Chuter nor Santerre “teaches that “wherein the inner surface comprises an oligofluorinated additive” or “wherein the vascular graft exhibits reduced thrombogenicity as compared to the vascular graft without the oligofluorinated additive”.  Examiner respectfully disagrees with Appellant’s assertion.  Santerre clearly teaches that the oligofluorinated additive/admixture acts as a surface modifier, and can be used to form a surface covering, for a whole or part of, an article, preferably, a biomedical device (Santerre: Column 4, Lines 19-25).  Furthermore, even though Santerre does not specifically state the surface covering is specifically on an inner surface of a graft, by stating that the oligofluorinated additive/admixture can form a covering “in whole” on an article/medical device, this would include an inner surface of the article/medical device, thereby meeting the limitation of an inner surface.  Moreover, Santerre states the oligofluorinated additive/admixture provides improved surface properties, such as improved stability and resistance to enzyme degradation, thereby having great potential in biomedical device applications (Abstract, Last 3 Lines; Column 3, Lines 18-21 & Column 30, Lines 1-7).  Regarding Appellant’s argument directed towards reduced thrombogenicity, this parameter, or anything concerning thrombogenicity, is not a claimed feature set forth in either independent claim 1 or 3.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the vascular graft of Chuter, to include a surface covering (around the whole, or part, i.e. the inner surface) of an admixture comprising an oligofluorinated additive with a base polymer of polyethylene terephthalate or polyurethane, in order to provide the graft with improved surface properties such as improved stability and resistance to enzyme degradation, as taught by Santerre.  Furthermore, it is to be noted that the graft/medical device of Chuter is a vascular device, implanted in a lumen of a blood vessel, and would benefit from having improved stability and resistance to enzyme degradation on its inner surface.
	Appellant goes on to argue that “one skilled in the art would not turn to Santerre et al. as prior art when the goal of the invention is to reduce thrombogenicity”.  Again, Examiner respectfully disagrees with Appellant’s assertion. Firstly, as mentioned above, the parameter of reduce thrombogenicity is not set forth in any of the independent claims; and furthermore, one would argue if that was the inventive concept/goal of the invention, why wouldn’t this parameter be set forth in an independent claim.  Secondly, the pending claims are device claims, and as such, the claimed structural limitations/chemical make-up of the device is what holds patentable weight, not the intended use/function of the device and/or components of the device. As set forth in the disclosure of the current application at hand, the structure/chemical make-up of the invention/inventive device is a vascular graft having an inner surface comprising an oligofluorinated additive admixed with a base polymer; and the function/effect of having an oligofluorinated additive admixed with a base polymer is reduced thrombogenicity.  Thus, one would conclude that if a surface includes/has an oligofluorinated additive admixed with a base polymer, then that polymer/base polymer will automatically have reduced thrombogenicity, since this is the effect/result of having said oligofluorinated additive admixed on the surface, as disclosed in the specification of the current application at hand.  Finally, though Santerre discloses a different intention/goal of having an admixture comprising an oligofluorinated additive with a base polymer than that of the current application at hand (i.e. Santerre teaches the oligofluorinated additive/admixture provides improved surface properties such as improved stability and resistance to enzyme degradation, while the current application at hand states reduced thrombogenicity), Appellant is reminded that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art, In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991); and furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Appellant also argues that the data in some of the tables, such as Table 20, of Santerre “only teaches “acceptable blood compatibility”…but not improved compatibility”; however, not only has this parameter, i.e. of blood compatibility, not been set forth in any of the claims, it also has never been discussed, or even mentioned, in the originally filed disclosure of the current application at hand.  Thus, it is not clear how this argument effects the rejection of independent claims 1 and 3 as being unpatentable over Chuter in view of Santerre.
  Hence, the rejection of independent claim 1 is deemed to be proper since the prior art of Chuter in view of Santerre teach all the structural/chemical limitations set forth in the claim, and therefore the rejection stands.  Lastly, Appellant states that “the oligofluorinated additives of the present invention have been shown to significantly reduce thrombogenicity across various base polymers including polyurethanes” and shows a figure and graph of data; however, this graph and/or figure representing data from “an in-vitro blood loop test with radiolabeled whole blood” was not part of the originally filed disclosure. In fact, no data of any type was presented in the originally filed disclosure of the current application at hand.  The originally filed specification of the current application at hand mentions that the intention of the invention is to modify an inner surface of a vascular graft in order to reduce “the risk of forming thrombi post implantation”, and also describes an experimental assay used to quantify thrombosis on samples in “Example 4”; however no data/results from said assay and/or any other quantitative data/results or acknowledgment of reduced thrombi formation, between oligofluorinated additives with base polymers and the base polymer alone/without surface modification, has ever been discussed or even mentioned in the originally filed disclosure. Thus, Examiner finds Appellant’s arguments, regarding the rejection of independent claims 1 and 3 as being unpatentable over the prior art of Chuter in view of Santerre, to be unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/DINAH BARIA/Primary Examiner, Art Unit 3774        
                                                                                                                                                                                                Conferees:
/YASHITA SHARMA/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
/HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.